Sognier, Judge.
The Supreme Court of the United States granted certiorari to review our decision in Jones v. Local 926 &c. Operating Engineers, 159 Ga. App. 693 (285 SE2d 30) (1981). Upon consideration of the case, the Supreme Court held that the subject matter of the complaint filed by Jones against the Union was preempted by the National Labor Relations Act and reversed the judgment. Local 926, *724International Union of Operating Engineers, AFL-CIO v. Jones, - U. S. - (103 SC 1453, 75 LE2d 368) (1983).
Decided May 23, 1983.
EugeneNovy,Robert F. Gore, Penelope W. Rumsey, Michael C. Murphy, for appellant.
James T. Langford, Charles W. Whitney, Harris Jacobs, Melvin Radowitz, Joseph Jacobs, for appellees.
Accordingly, this court hereby adopts the opinion of the Supreme Court of the United States and affirms the judgment of the trial court. Respondent Jones is hereby directed to pay costs as ordered by the Supreme Court of the United States.

Judgment affirmed with direction.


Shulman, C. J., and Birdsong, J., concur.